Citation Nr: 0323429	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On February 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with Gregory M. Lower, 
DO, CIME, 495 S. Nova Rd. Suite 107, Ormond 
Beach, FL, phone 386-672-2345, to obtain 
clarification of a for-fee VA medical opinion 
rendered by him in April 2002.  The claims 
file should be sent in connection with the 
clarification sought.

Please ask Dr. Lower to render a clarifying 
opinion as to whether it is at least as likely 
as not that the veteran has a current left 
knee disability which either began during or 
is related to some incident of service.

In rendering such an opinion, Dr. Lower should 
provide a full rationale, to include 
acknowledgement and discussion of the 
following:
a)	Service medical records of an injury to the 
left knee in March 1990 during an 
automobile accident, and associated 
negative X-rays of the left knee in March 
1990.
b)	A January 1993 in-service examination at 
which clinical evaluation of the lower 
extremities was normal.
c)	A November 1993  report of a VA general 
medical examination, less than two months 
after the veteran's discharge from service, 
at which a diagnosis of degenerative 
disease of the left knee due to trauma was 
rendered.
d)	A November 1993 report of a VA orthopedic 
examination, less than two months after the 
veteran's discharge from service, at which 
an objective finding of patellofemoral 
crepitance (mild) of the left knee was 
noted.
e)	An October 1996 VA MRI report which 
includes findings suspicious of meniscal 
tears.
f)	A November 1996 VA treatment record which 
includes a notation of history of meniscal 
tear of the left knee from 1992 with no 
intervention, and subsequent associated 
treatment records.
g)	A February 1998 VA examination at which a 
diagnosis of loose body of the left knee 
was rendered, and a history of a 1996 MRI 
indicating derangement of the left knee in 
1996 was noted.
h)	A May VA 1998 MRI of the left knee showing 
an enhancing mass of the left knee joint 
and possible laxity of the lateral 
collateral ligament.
i)	January to August 1998 VA and private 
records of treatment and surgery of the 
left knee, to include surgical removal of a 
pigmented nodular tenosynovitis and lipoma 
arborescens in June 1998.
j)	A January 1999 VA record of treatment for a 
right ankle sprain and contusions of the 
right wrist and left knee, as a result of 
an incident in which the veteran's right 
knee gave out as he fell on his right 
ankle.
k)	The April 2002 for-fee VA examination at 
which a diagnosis of chondromalacia of the 
patella was rendered.

In the event that Dr. Lower is not available 
for the purpose of rendering a clarifying 
medical opinion, refer the case to the 
appropriate VA medical facility for the 
purpose of obtaining the medical opinion as 
described above.  If the clinician finds that 
another VA examination is necessary in 
rendering such an opinion, the veteran should 
be scheduled for that VA examination.
Send the claims file to the examiner for 
review.
2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


